NO. 30555

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

IKAIKA BUILDERS, INC., PetitiOner,

99 xi bid Z- "IH(` wl

 

VS.

LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD; JAMES C.
CARVALHO; FIRST INSURANCE COMPANY OF HAWAII, LTD.;
and SPECIAL COMPENSATION FUND, Respondents.

ORlGINAL PROCEEDING
(CASE NO. AB 2008-O82)

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald! JJ.)

Upon consideration of the petition for a writ of
mandamus filed by petitioner Ikaika Builders, Inc. and the papers
in support, it appears that the granting or denial of
petitioner's motion for partial dismissal of Case No. AB 2008-082
was within the discretion and judgment of respondent Labor and
Industrial Relations Appeals_Board. Therefore, petitioner is not
entitled to mandamus relief. §§§ HRS § 602-5(3) (Supp. 2009)
(The supreme court has jurisdiction and power to issue writs of
mandamus directed to public officers to compel them to fulfill
the duties of their offices.); In Re DisciplinarV Bd. Of Hawaii
Supreme Court, 91 Hawafi 363, 368, 984 P.2d 688, 693 (l999)
(Mandamus relief is available to compel an official to perform a
duty allegedly owed to an individual only if the individual’s
claim is clear and certain, the official’s duty is ministerial
and so plainly prescribed as to be free from doubt, and no other
remedy is available.); Salling v. Moon, 76 HawaiYi 273, 274 n. 3,
874 P.2d lO98, lO99 n.3 (l994) (“A duty is ministerial where the

law prescribes and defines the duty to be performed with such

UB"H.A

precision and certainty as to leave nothing to the exercise of
discretion and judgment.”). Accordingly,

IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, HawaiTq Ju1y 2, 2010,

W-~
¢5@“4,._ @_~r\a,¢¢:,.¢,/a/»\<>»
Q/¢,..` €. »Q»Mb_,@»

/7¢».4 £. /2¢“¢ M»¢/¢/